


110 HR 2949 : Eurasia Foundation

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2949
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2007
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To authorize grants to the Eurasia
		  Foundation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eurasia Foundation
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)There has been
			 established in the District of Columbia a private, nonprofit corporation known
			 as the Eurasia Foundation (hereafter in this Act referred to as the
			 Foundation), which is not an agency or establishment of the
			 United States Government.
				(2)In recognition of
			 the valuable contributions of the Foundation to long-range United States
			 foreign policy interests, the United States Government has, through the United
			 States Agency for International Development and the Department of State,
			 provided financial support for the Foundation.
				(3)It is in the
			 interest of the United States, and the further strengthening of cooperation
			 with the countries of Eurasia, to establish a more permanent mechanism for
			 United States Government financial support for the ongoing activities of the
			 Foundation, while preserving the independent character of the
			 Foundation.
				(b)PurposesThe
			 purposes of the Foundation are—
				(1)to promote civil
			 society, private enterprise, and sound public administration and policy in the
			 countries of Eurasia and in lending encouragement and assistance to citizens of
			 such countries in their own efforts to develop more open, just, and democratic
			 societies;
				(2)to strengthen
			 indigenous institutions that foster national development, constructive social
			 change, equitable economic growth, and cooperative international relationships
			 that are fully consistent with and supportive of long-term United States
			 interests with respect to the countries of Eurasia; and
				(3)to
			 conduct programs in response to initiatives in the countries of Eurasia that
			 would be difficult or impossible for an official United States entity, and, as
			 a result of its position in the countries of Eurasia, to respond quickly and
			 flexibly to meet new opportunities.
				3.Grants to the
			 Foundation
			(a)Grants
			 required
				(1)In
			 generalThe Secretary of State shall make an annual grant to the
			 Foundation to enable the Foundation to carry out its purposes as specified in
			 section 2(b).
				(2)Additional
			 requirementsEach grant required under paragraph (1)—
					(A)shall be made with
			 funds specifically appropriated for grants to the Foundation; and
					(B)shall be made
			 pursuant to a grant agreement between the Secretary and the Foundation
			 which—
						(i)requires that grant
			 funds will only be used for activities the Board of Directors of the Foundation
			 determines are consistent with the purposes described in section 2(b), and that
			 the Foundation will otherwise comply with the requirements of this Act;
			 and
						(ii)may
			 not require the Foundation to comply with requirements other than those
			 specified in this Act.
						(b)Use of
			 fundsThe Foundation may use funds received under a grant
			 described in subsection (a) to carry out the purposes described in section
			 2(b).
			(c)Rule of
			 constructionNothing in this Act shall be construed to make the
			 Foundation an agency or establishment of the United States Government or to
			 make the members of the Board of Directors of the Foundation, or the officers
			 or employees of the Foundation, officers or employees of the United
			 States.
			(d)OversightThe
			 Foundation and its grantees shall be subject to the appropriate oversight
			 procedures of Congress.
			(e)Other
			 fundingThe Foundation shall have authority to accept funding
			 from non-United States Government sources to complement United States
			 Government funding.
			(f)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)a
			 robust Foundation, funded at the levels authorized under section 6 of this Act,
			 and at appropriate levels in subsequent fiscal years, can contribute
			 significantly to the political, economic, and social development of democracy
			 and human rights in the countries of Eurasia;
				(2)notwithstanding
			 the Foundation’s distinguished record of performance, organizations that seek
			 competitive grants typically perform in a more transparent and effective
			 manner; and
				(3)to the maximum
			 extent possible, the Foundation should seek competitive grants to supplement
			 appropriations from the United States Government, and at least 20 percent of
			 the funding received in each fiscal year by the Foundation should be from
			 non-United States Government sources to ensure continued strong performance of
			 the Foundation.
				4.Eligibility of
			 the Foundation for grants
			(a)Compliance with
			 statutory requirementsGrants may be made to the Foundation under
			 this Act only if the Foundation agrees to comply with the requirements
			 specified in this section and elsewhere in this Act.
			(b)Funding for
			 covered programs onlyThe Foundation may provide funding only for
			 programs that are consistent with the purposes set forth in section
			 2(b).
			(c)Compensation for
			 officers and employees of the foundationIf an individual who is
			 an officer or employee of the United States Government serves as a member of
			 the Board of Directors or as an officer or employee of the Foundation, that
			 individual may not receive any compensation or travel expenses in connection
			 with service performed for the Foundation.
			(d)Prohibition
			 respecting financial mattersThe Foundation shall not issue any
			 shares of stock or declare or pay any dividends. No part of the assets of the
			 Foundation shall inure to the benefit of any member of the Board of Directors
			 of the Foundation, any officer or employee of the Foundation, or any other
			 individual, except as salary or reasonable compensation for expenses incurred
			 in the performance of duties to the Foundation.
			(e)Audit of
			 accounts; reporting requirements
				(1)Audit of
			 accountsThe accounts of the Foundation shall be audited annually
			 in accordance with generally accepted auditing standards by independent
			 certified public accountants or independent licensed public accountants
			 certified or licensed by a regulatory authority of a State or other political
			 subdivision of the United States.
				(2)Reporting
			 requirementsThe report of each such independent audit shall be
			 included in the annual report required by subsection (h) of this section. The
			 audit report shall set forth the scope of the audit and include such statements
			 as are necessary to present fairly the Foundation’s assets and liabilities,
			 surplus or deficit, with an analysis of the changes therein during the year,
			 supplemented in reasonable detail by a statement of the Foundation’s income and
			 expenses during the year, and a statement of the application of funds, together
			 with the independent auditor’s opinion of those statements.
				(f)Audit of
			 financial transactions
				(1)Audit of
			 financial transactionsThe financial transactions of the
			 Foundation for each fiscal year may be audited by the Government Accountability
			 Office in accordance with such principles and procedures and under such rules
			 and regulations as may be prescribed by the Comptroller General of the United
			 States.
				(2)Reporting
			 requirementsA report of each such audit shall be made by the
			 Comptroller General to the Congress. The report to the Congress shall contain
			 such comments and information as the Comptroller General may deem necessary to
			 inform the Congress of the financial operations and condition of the
			 Foundation, together which such recommendations with respect thereto as the
			 Comptroller General may deem advisable. A copy of each report shall be
			 furnished to the President and to the Foundation at the time submitted to the
			 Congress.
				(g)Recordkeeping
			 requirements; audit and examination of books
				(1)Recordkeeping
			 requirementsThe Foundation shall ensure that each recipient of
			 assistance provided through the Foundation under this Act keeps such records as
			 may be reasonably necessary to fully disclose the amount and the disposition by
			 such recipient of the proceeds of such assistance, the total cost of the
			 project or undertaking in connection with which such assistance is given or
			 used, and the amount and nature of that portion of the cost of the project or
			 undertaking supplied by other sources, and such other records as will
			 facilitate an effective audit.
				(2)Audit and
			 examination of booksThe Foundation shall ensure that it, or any
			 of its duly authorized representatives, shall have access for the purpose of
			 audit and examination to any books, documents, papers, and records of the
			 recipient that are pertinent to assistance provided through the Foundation
			 under this Act. The Comptroller General of the United States or any duly
			 authorized representative of the Comptroller General shall also have access
			 thereto for such purpose.
				(h)Annual report;
			 testimony relating to report
				(1)Annual
			 report
					(A)In
			 generalNot later than March 31 of each year, the Foundation
			 shall submit an annual report for the preceding fiscal year to the President
			 for transmittal to the Congress.
					(B)ContentsThe
			 report required under subparagraph (A) shall include a comprehensive and
			 detailed report of the Foundation’s operations, activities, financial
			 condition, and accomplishments under this Act and may include such
			 recommendations as the Foundation deems appropriate. The report should also
			 include any information regarding allegations or reports on the misuse of funds
			 and how such allegations or reports were addressed by the Foundation.
					(2)Testimony
			 relating to reportThe Board members and officers of the
			 Foundation shall be available to testify before appropriate committees of the
			 Congress with respect to the report required under paragraph (1), the report of
			 any audit made by the Comptroller General of the United States pursuant to
			 subsection (f) of this section, or any other matter which any such committees
			 may determine.
				(i)Grantee;
			 conflict of interestA member of the Board of Directors of the
			 Foundation who serves as a member of the board of directors or an officer of a
			 grantee of the Foundation may not receive compensation for their services but
			 shall be entitled to reimbursement for travel and other expenses incurred by
			 them in connection with their duties on behalf of such grantee.
			5.Agreement between
			 Foundation and successor or related entity to the U.S. Russia Investment
			 Fund
			(a)Agreement
			 requiredThe Foundation and
			 any successor or related entity to the U.S. Russia Investment Fund shall enter
			 into a memorandum of understanding for the purpose of coordinating activities
			 carried out by the Foundation and the successor or related entity. The
			 memorandum of understanding shall include language that prohibits the same
			 entities from carrying out the same activities.
			(b)DeadlineThe
			 memorandum of understanding described in subsection (a) shall be entered into
			 between the Foundation and the successor or related entity described in
			 subsection (a) by not later than the later of the following:
				(1)If the successor
			 or related entity is established on or before the date of the enactment of this
			 Act, 90 days after the date of the enactment of this Act.
				(2)If the successor
			 or related entity is established after the date of the enactment of this Act,
			 90 days after the date on which the entity is established.
				(c)Submission to
			 Secretary of State and CongressThe Foundation and the successor or related
			 entity described in subsection (a) shall submit to the Secretary of State and
			 Congress a copy of the memorandum of understanding described in subsection (a)
			 not later than 30 days after the date on which the parties enter into the
			 memorandum of understanding.
			(d)LimitationsFor
			 the period beginning on the date on which the successor or related entity
			 described in subsection (a) is established, or the date of the enactment of
			 this Act, whichever occurs later, and ending on the date on which the
			 memorandum of understanding described in subsection (a) is entered into—
				(1)United States
			 assistance may not be provided to the Foundation under any other provision of
			 law; and
				(2)funds may not be
			 transferred from the U.S. Russia Investment Fund to the successor or related
			 entity or placed in a trust on behalf of the successor or related
			 entity. 
				(e)Successor or
			 related entity to the U.S. Russia Investment Fund definedIn this
			 section, the term successor or related entity to the U.S. Russia
			 Investment Fund or successor or related entity means any
			 organization, corporation, limited-liability partnership, foundation, or other
			 corporate structure that receives any or all of the remaining funds of the U.S.
			 Russia Investment Fund after liquidation of assets upon closure of the U.S.
			 Russia Investment Fund. 
			6.Countries of
			 Eurasia definedIn this Act,
			 the term countries of Eurasia means Armenia, Azerbaijan,
			 Belarus, Georgia, Kazakhstan, the Kyrgyz Republic, Moldova, the Russian
			 Federation, Tajikistan, Turkmenistan, Ukraine, and Uzbekistan.
		7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $15,000,000 for fiscal year 2008 and such sums as may be necessary for
			 fiscal year 2009.
			(b)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriation under subsection (a) are authorized to remain
			 available for 2 years from the end of the fiscal year for which the amount was
			 appropriated.
			
	
		
			Passed the House of
			 Representatives November 5, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
